TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00057-CV


                              Billy Wayne Duffie, Jr., Appellant

                                                v.

                                   Taylor M. Days, Appellee



                FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          NO. 21DFAM328489, THE HONORABLE CARI L. STARRITT-BURNETT,
                                JUDGE PRESIDING



                           MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on March 21,

2022. On April 18, 2022, we notified appellant that no clerk’s record had been filed due to his

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by April 28, 2022. Further, the notice advised appellant that his

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. On April 21, 2022, appellant requested more time to file. On May 23, 2022, we

sent a second notice that no clerk’s record had been filed due to his failure to pay or make

arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The second notice

requested that appellant make arrangements for the clerk’s record and submit a status report
regarding this appeal by June 2, 2022.        To date, appellant has not filed a status report or

otherwise responded to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: June 24, 2022




                                                  2